Case 2:18-cv-01538-JDC-KK Document 38 Filed 06/22/20 Page 1 of 2 PageID #: 4591



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 JEREMIAH R. TENO #503411                          CASE NO. 2:18-CV-01538 SEC P

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 KEITH DEVILLE                                     MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

        Before the court is a Report and Recommendation [doc. 25] recommending

 dismissal of the petition filed by Jeremiah R. Teno under 28 U.S.C. § 2254 as untimely

 under the one-year limitations period set forth under 28 U.S.C. § 2244(d). Mr. Teno has

 filed objections to the Report and Recommendation and the warden has filed a response.

 Accordingly, the matter is now ripe for review.

        The exact amount of untimeliness is under dispute, but it is plain that several months

 have accrued past § 2244(d)’s one-year limit because Mr. Teno failed to file a timely writ

 application to the Louisiana Supreme Court from the Louisiana Third Circuit’s ruling on

 his application for post-conviction relief. As the magistrate judge pointed out, Mr. Teno’s

 PCR application then ceased to be properly filed and time accrued against the one-year

 limit from March 18, 2017, until he filed his § 2254 petition in this court in November

 2018. Doc. 25. The court adopts these findings as to statutory untimeliness.

       In his objections, Mr. Teno argues that he is entitled to tolling based on his pro se

 status and lack of familiarity with court rules. As the warden notes, this applies to most

 petitioners proceeding under 28 U.S.C. § 2254. E.g., Felder v. Johnson, 204 F.3d 168, 171
Case 2:18-cv-01538-JDC-KK Document 38 Filed 06/22/20 Page 2 of 2 PageID #: 4592



 (5th Cir. 2000). Accordingly, it does not rise to the level of extraordinary circumstances

 external to the petitioner that might excuse timely compliance with statutory deadlines. Id.

 Mr. Teno also alleges, however, that his Offender Counsel Substitute was temporarily

 transferred to a different facility around the time that Mr. Teno’s writ application to the

 Louisiana Supreme Court was due and that he had locked Mr. Teno’s paperwork in a

 cabinet, preventing timely filing. Doc. 35, p. 8. He also argues that logbooks at Winn

 Correctional Center will support his claim. The warden argues that this should not be

 considered a basis for equitable tolling either, because the state did not directly prevent Mr.

 Teno from filing his petition. The court disagrees but notes that Mr. Teno did not assert

 this basis when timeliness was first raised as an issue in the warden’s original response.

 Accordingly, the court will allow Mr. Teno an additional 60 days to submit proof in support

 of his claim of equitable tolling. If no such proof is provided, the court will consider the

 claim unsubstantiated and dismiss the petition as time-barred.

        THUS DONE AND SIGNED in Chambers on this 22nd day of June, 2020.



                        ____________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                               2
